Citation Nr: 1643122	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a left hand burn scar.

2.  Whether the severance of service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder with depressive disorder, was proper.

3.  Entitlement to an initial rating in excess of 30 percent for a service connected acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on continuous honorable active duty in the United States Navy from July 1988 to May 2002.  He had an additional period of service from May 2002 to June 2006; however, his discharge from this period of service was under other than honorable conditions due to "Misconduct (Serious Offense)."  The character of discharge for the period May 2002 to June 2006 is considered dishonorable for VA purposes and compensation benefits cannot be awarded for disabilities related to injuries or diseases incurred during this period.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran presented sworn testimony at a hearing before the undersigned in April 2016.  A transcript of that hearing is of record. 

Service connection for an anxiety disorder with depressive disorder and the residuals of a left hand laceration was granted effective July 1, 2006 in a September 2007 rating decision.  A 30 percent rating was assigned for the psychiatric disability and a 10 percent rating was assigned for the left hand laceration residuals.  Within one year of the rating decision, the Veteran sought an increased rating for his psychiatric disability, and the RO continued the 30 percent rating in a May 2008 rating decision.  In December 2008, the RO issued a proposed rating decision notifying the Veteran of the intention to sever service connection for the psychiatric disability and the residuals of left hand laceration on the basis of clear and unmistakable error (CUE).  The RO reasoned that the Veteran's psychiatric disorder and left hand laceration were incurred during his non-creditable period of service.  In February 2009, the RO issued another rating decision severing service connection for an anxiety disorder with depressive disorder and residuals of left hand laceration effective May 1, 2009.  In March 2009, the Veteran submitted a Notice of Disagreement with the February 2009 rating decision.

After additional development, the RO issued a rating decision in February 2013 granting service connection for a left hand burn scar with a noncompensable rating effective April 30, 2009.  The decision noted that it was reestablishing service connection for the Veteran's left hand disability effective the date service connection was severed; however, the 10 percent rating was not restored.  The Veteran has continued to disagree with the noncompensable rating assigned, and a Statement of the Case addressing this claim was issued in April 2013.  Although no Substantive Appeal was submitted with regard to this claim, the issue was certified to the Board and the Veteran has continued his appeal with regard to this issue.  Thus, in light of the procedural history, the issue on appeal has been characterized as set forth on the title page.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that unlike a NOD, the filing of a substantive appeal is not jurisdictional in nature).

The issues of entitlement to an initial rating in excess of 30 percent for a service-connected anxiety disorder with depressive disorder and entitlement to a rating in excess of 10 percent for a left hand burn scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's service-connected left hand burn scar has been productive of pain.

2.  The evidence does not show that the original grant of service connection for an anxiety disorder with depressive disorder in September 2007 was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of at least 10 percent for a left hand burn scar have been met.  38 U.S.C.A. § 1155, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, DC 7802, 7804 (2015).

2.  The criteria for the severance of service connection for an anxiety disorder with depressive disorder have not been met. 38 U.S.C.A. §§ 1110, 1111, 1154(b), 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Severance of Service Connection

The Veteran asserts that VA improperly severed service connection for his anxiety disorder with depressive disorder because the evidence of record shows that his disability began no later than February 2002, during his period of creditable service.  The Board agrees, and restores service connection effective May 1, 2009.  

Once service connection has been granted, it can only be severed where the evidence establishes that the grant was clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous."  Id.  

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or law that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth; Allen, supra.

The Board finds that the medical evidence of record, both pre-dating the RO's grant of service connection and post-dating its severance, is not sufficient to warrant severance of service connection for an anxiety disorder with depressive disorder.  The RO severed service connection for an anxiety disorder with depressive disorder on the basis that this disorder began in 2005, during the period of service that is not creditable for VA purposes.  This conclusion was reached because the September 2006 and April 2011 VA examiners noted that the Veteran had been under a great deal of stress beginning in 2005 at the time he was going through a divorce.  The April 2011 VA examiner also noted that the Veteran had been seen in May 1995 in service for psychiatric symptoms, but was given no psychiatric diagnosis at that time.  This examiner opined that the Veteran had a personality disorder that was not related to military service, and that his present adjustment disorder (anxiety and depression) is related to his current stressors rather than his military service.  

Contrary to the VA examination reports, certain lay and medical evidence of record demonstrate that the Veteran did have anxiety and depressive disorders as of February 2002 or earlier, and thus support the Veteran's claim of entitlement to service connection.  During his April 2016 hearing before the Board, the Veteran testified that his anxiety and depression symptoms began at some point between 1989 and 1991, during his period of honorable service.  See Hr'g Tr. at 7.  He testified that the conditions of his duty assignment were stressful, and that he sought treatment for the stress he experienced.  The Veteran further testified that he was first diagnosed with an anxiety disorder in 2002.  Id. at 8.  The Veteran is competent to testify as to the onset of the symptoms he experienced, and the Board finds his testimony to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, there is sufficient medical evidence of record showing that the Veteran's anxiety and depressive disorder had an onset prior to May 2002.  Service treatment records from January 1993 and May 1995 show that the Veteran had taken part in a stress management workshop, and was dealing with various family stressors during this time.  A February 2002 private psychological evaluation shows that the Veteran had diagnoses of generalized anxiety disorder and dysthymic disorder at that time, stemming in part from his troubled marriage.  The clinical psychologist providing the evaluation reported that due to an inordinate amount of familial responsibility over the years, combined with his personality characteristics, caused the Veteran to grow increasingly tense and negativistic, particularly toward his marital situation.  It was noted that he had the ability to keep his conflicts compartmentalized so that he had performed well on the job; however, underneath tension and resentment had been growing, which lead to a physical altercation with his wife.

Although the February 2002 private evaluation report was not of record at the time of the initial rating decision granting service connection, the Court has stated that a severance decision regarding service connection focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  See Stallworth, supra.  In this case, the current evidence shows that service connection is warranted for an anxiety disorder with depressive disorder because the evidence shows that this disorder had its onset in February 2002, during the Veteran's honorable period of active duty service.  The Board notes the evidence suggesting that the Veteran's psychiatric disorder did not have its onset until 2005; however, based on the competent and credible testimony of the Veteran and the opinion of the February 2002 private psychologist, it cannot be said that the evidence of record compels a conclusion to which reasonable minds could not differ.  Such a finding is required for the Board to determine that the September 2007 grant of service connection for an anxiety disorder with depressive disorder was clearly and unmistakably erroneous.  As VA has not met the high evidentiary burden of showing clear and unmistakable error, the severance of service connection for an anxiety disorder with depressive disorder effective May 1, 2009 was improper, and the 30 percent rating for this disorder must be restored as of that date.

II.  Compensable Rating for Left Hand Burn Scar

The Veteran's left hand burn scar is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801.  He seeks a higher rating, asserting that his scar is more severe than currently evaluated.  He reports that his burn scar is painful and causes tingling, numbness and functional loss in that he has difficulty lifting objects weighting approximately 35 pounds.  He reports that he has to wear a brace on his left hand due to pain.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that an initial rating of at least 10 percent is warranted for the service connected left hand burn scar that is painful.  Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Scars are rated under 38 C.F.R. § 4.118, DCs 7800-7804.  As noted above, the Veteran's left hand burn scar is currently evaluated under DC 7801 relating to burn scars not of the head, face, or neck, that are deep and nonlinear.  Under DC 7801, a 10 percent rating is warranted where a deep and nonlinear burn scar covers an area (or areas) of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Greater ratings are warranted where such scars cover an area or areas 12 square inches (77 sq. cm.) or greater.  Other potentially applicable diagnostic codes include DC 7804, which provides for the assignment of a 10 percent rating where there is one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804.

The Board finds that a rating of at least 10 percent is warranted under DC 7804 for one painful scar.  At the April 2016 hearing, the Veteran testified that his left hand burn scar has been painful throughout the appeal period.  See April 2016 Hr'g Tr. at 3, 5-6.  The Veteran is competent to report on the symptoms he experiences, and the Board finds his testimony credible.  Layno, supra.  The Board notes that the Veteran previously reported during the April 2011 VA examination that his left hand burn scar was not painful; however, at the September 2006 VA examination, he reported pain, tingling and decreased ability to grip/grasp and lift items.  Thus, as the evidence of record is at least in equipoise, the Board finds that a 10 percent rating for one painful scar is warranted.  


ORDER

Service connection for an anxiety disorder with depressive disorder is restored effective May 1, 2009.

An initial rating of at least 10 percent for left hand burn scar is granted, subject to the law and regulations governing the payment of VA monetary benefits.

REMAND

As service connection for an anxiety disorder with depressive disorder has been restored, the issue of entitlement to an initial rating in excess of 30 percent must be remanded for further development.  During his hearing before the Board, the Veteran testified that he has been receiving treatment for his psychiatric disorder.  Additionally, the evidence suggests that the Veteran's psychiatric symptoms have worsened since his most recent examination concerning this disorder.  Thus, the Board finds that remand is necessary to obtain any outstanding medical treatment records and a new VA examination addressing the current nature and severity of the Veteran's psychiatric disability.  38 C.F.R. § 3.159(c); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Left Hand Scar Rating

The Veteran should also be afforded an additional VA examination in connection with his claim for a higher initial rating for a left hand burn scar because the April 2011 VA examination did not address all of the symptoms he currently reports as being related to this disability, including whether he suffered any functional impairment.  A note relating to the diagnostic codes applicable to scars states that VA should evaluate any disabling effects not considered in a rating provided under DCs 7800-04 under an appropriate diagnostic code.  This would include the numbness, tingling and inability to lift objects reported by the Veteran.  See April 2016 Hr'g Tr. at 3-6.  The Board notes that these symptoms were not addressed by the April 2011 VA examiner.  On remand, the Veteran should be provided with a VA examination addressing whether he suffers any nerve symptoms, musculoskeletal residuals or functional impairment as a result of his left hand burn scar.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private medical care providers who treated him for his psychiatric disability or left hand impairment.  Obtain all records from any VA provider identified.  After securing any necessary authorization, obtain records from any identified private providers.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his psychiatric and left hand symptoms and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his psychiatric and left hand burn scar disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

With regard to the Veteran's left hand burn scar, the VA examiner should specifically identify any residual symptoms, including nerve or musculoskeletal symptoms or functional impairment, associated with the scar.  The examiner should specifically consider and discuss the Veteran's reports of numbness, tingling and an inability to lift objects.  See April 2016 Hr'g Tr. at 3-6.  The examiner should also provide an opinion as to whether the Veteran's reported symptoms are at least as likely as not related to his service connected left hand burn scar.  

The examiners should provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


